IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                January 30, 2009
                                No. 07-61025
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

MOHAMED BAHAMDUN, also known as Mohamed Abubaker Cahamoun

                                           Petitioner

v.

MARK FILIP, acting U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A96 075 330


Before JONES, Chief Judge, and KING and HAYNES, Circuit Judges.
PER CURIAM:*
      Mohamed Bahamdun has petitioned for review of the decision of the
Bureau of Immigration Appeals (BIA) dismissing his appeal from the
Immigration Judge’s (IJ) decision denying his application for asylum and
withholding of removal. “[T]his [c]ourt must affirm the [BIA’s] decision if there
is no error of law and if reasonable, substantial, and probative evidence on the
record, considered as a whole, supports the decision’s factual findings.” Moin v.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-61025

Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003). Under this standard, “the alien
must show that the evidence is so compelling that no reasonable factfinder could
conclude against it.” Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994).
      Bahamdun contends that the IJ’s credibility determination is not
supported by the record.     The BIA found, however, that the IJ’s adverse
credibility finding was not clearly erroneous. The BIA further found that the
IJ’s adverse credibility finding supported the IJ’s conclusion that Bahamdun had
failed to carry his burden of showing that he has a well-founded fear of
persecution. See 8 U.S.C. § 1101(a)(42)(A).
      Bahamdun argues that he was interviewed by the FBI about his brother-
in-law, who was prosecuted in the United States for passport fraud and who has
since resided in Saudi Arabia. He argues, “It makes sense that the FBI would
also interview people concerning petitioner’s activity and it is certain when word
will get out and it will become common knowledge in the mosque and to certain
people in Saudi Arabia and perhaps Yemen that someone cooperated if they do.”
This speculative argument does not show that the record compels the conclusion
that Bahamdun has a well-founded fear that extremist groups in Yemen have
knowledge of his contact with the FBI and that such groups are likely to harm
him because of such contact. See Chun, 40 F.3d at 78.
      Bahamdun argues that he has a well-founded fear of persecution “because
in Yemen [he] could not marry and thus would be deprived of the happiness life
has to offer.” Bahamdun has not shown that the record compels the conclusion
that he will necessarily be denied an opportunity to marry if he returns to
Yemen. See id.
      Bahamdun contends that an April 2008 travel warning issued by the U.S.
State Department recommends that American citizens defer nonessential travel
to Yemen. Bahamdun contends that this travel warning confirms that extremist
groups are conducting operations against U.S. sympathizers. We have not
considered these contentions because they are based on facts that are not in the

                                        2
                                No. 07-61025

record. See Goonsuwan v. Ashcroft, 252 F.3d 383, 390 n.15 (5th Cir. 2001). The
petition is
      DENIED.




                                      3